Citation Nr: 0505147	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-31 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine L3 with lower 
extremity radiculopathy.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1982 to January 
1987, and November 1988 to October 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which granted service connection for degenerative 
disc disease of the lumbar spine L3 with lower extremity 
radiculopathy, and assigned a 40 percent disability 
evaluation effective November 1, 2001.  The veteran disagreed 
with the rating.  


FINDING OF FACT

The veteran's spine disability manifested with radiculopathy, 
particularly pain and numbness in the right lower extremity, 
and limitation of motion.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
degenerative disc disease of the lumbar spine L3 with 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.25, 4.45, 
4.71a, Diagnostic Codes 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 8520, 8620, 8720 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need 
not be assessed because the veteran's appeal is granted.  In 
his notice of disagreement, the veteran asked for a 60 
percent disability evaluation when he stated:  "I disagree 
with your decision dated 10-23-04 which grants me 40% for my 
back.  It should be higher (60%).  My back causes numbness in 
both legs on a daily basis."  

As such, the veteran intended to limit his appeal.  Compare 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that the 
claimant did not clearly express an intent to limit his 
appeal by his general disagreement with a 10 percent 
disability evaluation).  Thus, the ensuing grant is a full 
grant of benefit sought on appeal.  

I.  Facts

At a November 2001 VA examination, the veteran's back 
injuries were recorded as a fractured lumbar spine in a motor 
vehicle accident in 1979, and a fusion operation in 2000.  As 
a result, the veteran reported chronic, constant pain and 
stiffness in the low back, and pain and stiffness present 
over the left posterolateral upper hip.  Nothing seemed to 
make it better or worse.  The veteran reported numbness, 
after the surgery, from the knees down to the toes in both 
feet.  The left side sensation has returned to normal, but he 
continued to have numbness in the right leg from the knees to 
all toes of the feet.

A neurologic examination showed symmetrical deep tendon 
reflexes of the upper and lower extremities.  Sensory testing 
of both legs showed a slight decrease in pinprick from dull 
discrimination, and slight decrease in vibratory sensation, 
and position sense present in the right leg, from the knee 
distally to toes, in the right side compared to the left.  

A physical examination of the low back showed no palpable 
spasm.  There was some tenderness on palpitation about the 
low back.  On range of motion testing of the lumbosacral 
spine, the veteran had 80 degrees of lumbar flexion, 0 
degrees of extension, 12 degrees right, and 17 degrees of 
left lateral motion, 15 degrees of right and 14 degrees of 
left rotation.  There was no change after repetitive motion.  

An x-ray showed status post extensive fusion of the 
lumbosacral spine with transpedicular screws L3, L4, L5, and 
S1.  Two fixation bars were in place.  Prosthetic disk was in 
place at L4-5.  Appearance was satisfactory post-op.  The 
veteran was diagnosed as having degenerative joint disease of 
the lumbar spine with residuals of some sensory loss from the 
knee to the toe of the right foot.  

VA outpatient treatment records from November 2003 indicated 
that, according to the attending physician, the veteran 
continued to be significantly disabled with his back.  He 
limped significantly, and had decreased range of motion in 
the lumbosacral spine.  The veteran's reflexes were intact 
bilaterally and equal.  The veteran reported that his back 
interfered with most everything physical he tried to do.  A 
Pain Assessment recorded the following:  A current level of 
pain of 7 out of 10; the pain was located in the veteran's 
low back, hip, and leg, the right worse than the left; the 
pain traveled down legs; the pain had an aching quality; the 
pain interfered with work, sleep, relationships, appetite, 
walking, and play; exercise and lying down made the pain 
worse; heat helped; and though the veteran took Ibuprofen and 
Acetaminophen the pain remained 7 out of 10 following 
medication.

The veteran underwent another VA examination in January 2004.  
The veteran reported gradually worsening constant low back 
pain, which had been moving up to between the shoulders and 
down the right leg.  The veteran felt pain in the right 
lateral hip, calf, and entire foot.  He found it hard to 
sleep at night secondary to the pain.  

The veteran's low back pain increased if he walked greater 
than 100 yards, and if he sat longer than 15-20 minutes.  
Bending and twisting increased the pain, as did lifting 
greater than 50 pounds.  Lying down, ice, and heat did not 
ease the pain.  The veteran reported a constant numbness from 
the right knee down to the entire foot.  He felt decreased 
strength in the right hip, knee, and ankle.  He occasionally 
used a walking stick to ambulate. 

The veteran obtained physical therapy for one day in December 
2003 after a referral by his primary care physician.  The 
veteran's usual daily activities were limited because he 
could not run, or participate in sports.  He had been trying 
to walk for exercise to decrease his cholesterol, but that 
was limited by his painful back.  

A physical examination noted that the veteran arrived 
ambulatory with an altered station, leaning forward at the 
hips approximately 10 degrees in flexion, and walking rather 
stiffly.  The veteran had a loss of normal lumbar lordosis.  

The extremities showed positive straight leg raising at 45 
degrees in the right, deep tendon reflexes at the knees and 
ankles were symmetrical and normal, and great toe dorsi 
strength was symmetrical and normal.  A sensory assessment 
showed decreased pinprick from dull discrimination from the 
knee distally to the toes on the right, and the veteran could 
not feel 10 g monofilament touches.  Proprioception was okay.  

The spine showed 45 degrees of right rotation, 35 degrees of 
left rotation, 8 degrees of right lateral, and 16 degrees of 
left lateral motion, 2 degrees of extension, and 35 degrees 
of flexion.  Pain with grimacing was evidenced mainly with 
flexion and extension range of motion.  After repetitive use, 
the veteran showed 48 degrees of right rotation, 39 degrees 
of left rotation, 8 degrees of right lateral rotation, and 16 
degrees of left lateral motion, 0 degrees of extension, and 
47 degrees of flexion. 

The examiner noted that there were no additional limits to 
range of motion or joint function in degrees caused by pain, 
fatigue, weakness, or lack of endurance to be ascribed during 
a flare up.  A radiology report noted no interval change from 
the December 2001 study.  The veteran was diagnosed as having 
degenerative disk disease, and degenerative joint disease of 
the lumbosacral spine with radiculopathy.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

At the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, DC 5293 (2002).

Under rating criteria in effect prior to September 26, 2003, 
diagnostic code 5295 provides a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

Under the revised regulations, intervertebral disc syndrome 
was evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

III.  Analysis

A review of the record indicates the veteran is entitled to a 
60 percent rating under criteria initially in effect and 
applied in the October 2002 rating decision.  It is noted at 
the outset that the RO has rated the veteran according to 
diagnostic code (DC) 5003-5293 for arthritis and degenerative 
disc disease respectively.  The veteran's degenerative disc 
disease is the disability that was service-connected, and as 
such, the version of DC 5293 in effect prior to September 23, 
2002, is considered first.  

The veteran continued to report problems with numbness and 
pain of the right leg, which started after the back surgery 
in 2000.  The first VA examination included a diagnosis of 
residuals of some sensory loss from the knee to the toes of 
the right foot, and the most recent VA examination diagnosed 
the veteran as having radiculopathy.  The veteran's spine 
condition produced persistent symptoms compatible with 
sciatic neuropathy with characteristic pain.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  As such he is entitled 
to a 60 percent disability evaluation under this criteria.

According to 38 U.S.C.A. § 1155, in no event shall a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  As such, 
absent improvement, the 60 percent evaluation remains in 
effect through the September 23, 2002, rating schedule change 
for intervertebral disc syndrome, and the September 26, 2003, 
changes noted above.

It is noted that even if the veteran had not limited his 
appeal, he would not be entitled to a rating in excess of 60 
percent at this time.  Under the first change in regulations 
for 38 C.F.R. § 4.71a, DC 5293 (2003), the veteran's 
disability already has the maximum evaluation for one method 
of rating intervertebral disc syndrome in terms of the 
incapacitating episodes.  The other option is to consider 
orthopedic and neurological manifestations separately.  

There is no evidence of severe limitation of motion under DC 
5292 for a 40 percent maximum rating in terms of orthopedic 
manifestations, even in terms of DeLuca factors.  Nor is 
there evidence of moderate incomplete paralysis (20 percent), 
moderately severe incomplete paralysis (40 percent), severe 
incomplete paralysis with marked muscular atrophy (60 
percent), or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
(80 percent).  See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2003).  The veteran's primary problem did not 
involve any form of paralysis; rather, he had sensory 
radiculopathy that caused pain.  

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
rating in excess of 60 percent.  Similarly, the veteran 
already has the maximum rating of 60 percent in terms of one 
alternative for rating HNP under incapacitating episodes.  
The other alternative is considered with limitation of motion 
combined with neurological problem.  As such, he does not 
have unfavorable ankylosis of the entire spine for a 100 
percent evaluation.  He does not have unfavorable ankylosis 
of the entire thoracolumbar spine for a 50 percent 
evaluation. The veteran does not have unfavorable ankylosis 
of the entire cervical spine, or, forward flexion of the 
thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine for a 40 
evaluation.  Nor does he experience forward flexion of the 
cervical spine 15 degrees or less, or, favorable ankylosis 
of the entire cervical spine for a 30 percent evaluation.  

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of 
moderately severe incomplete paralysis, of marked muscle 
atrophy (60 percent), or complete paralysis of the foot (80 
percent).  38 C.F.R. § 4.124a, DC 8520.  

Even if the Board were required to consider such a matter, 
the veteran would not entitled to a rating in excess of 60 
percent.  


ORDER

Entitlement to a 60 percent rating for degenerative disc 
disease of the lumbar spine L3 with lower radiculopathy, is 
granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


